DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: loop-type heat pipe 1 (pg 3 line 25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because information from the title is repeated.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
The brief descriptions of figures 4A and 4B are identical and provide no detail as to what the difference is.
The brief descriptions of figures 4A and 4B further include the term, “1 thereof” – it is unclear what this means
The brief description of figure 5 includes the term, “2 thereof” – it is unclear what this means
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gayrard (US 2004/0188568).
Re: Claim 1, Gayrard discloses a loop-type heat pipe (fluid loop 10, fig. 2, see para 66) comprising: 
an evaporator (11, fig. 2) configured to vaporize an operating fluid (para 67); 
a first condenser (121 fig. 2) and a second condenser (122 fig. 2) configured to condense the operating fluid (para 68); 
a liquid pipe (19, fig. 2) configured to connect the evaporator and the first condenser and second condenser (para 68); 
a first vapor pipe (see annotated figure below) configured to connect the evaporator and the first condenser (fig. 2); and 
a second vapor pipe (see annotated figure below) configured to connect the evaporator and the second condenser (fig. 2), 
wherein the liquid pipe comprises: 
a first liquid pipe having a first flow path and connected to the first condenser (see annotated figure below), a second liquid pipe having a second flow path and connected to the second condenser (see annotated figure below), and 
a third liquid pipe having a third flow path connecting to the first flow path and the second flow path and connected to the evaporator (see annotated figure below).

    PNG
    media_image1.png
    544
    712
    media_image1.png
    Greyscale

Re: Claim 2, Gayrard discloses both the operating fluid flowing through the first flow path and the operating fluid flowing through the second flow path flow into the evaporator via the third flow path (fig. 2, outlets of condensers flow into liquid line 19 which flows into evaporator 11).
Re: Claim 3, Gayrard discloses the first liquid pipe includes a first space (inside of first pipe), wherein the second liquid pipe includes a second space (inside of second liquid pipe), and wherein the third liquid pipe includes a third space (inside of third liquid pipe) configured to communicate with the first space and the second space (all three pipes are in fluid connection).
	Re: Claim 4, Gayrard discloses as seen from above (fig. 2, the view presented is interpreted as seen from above since the structural components of the apparatus are connected in the same way as applicant’s), the third space has a first width (see annotated detail view below) at a boundary (dotted line, see annotated detail view below) with the first space, a second width at a boundary with the second space (see detail view below), and a third width greater than the first width and the second width between the boundary with the first space and the boundary with the second space (see annotated detail view below; the boundary between the first and second spaces and the third space is along the dotted line; the third width is between the boundaries in that the third width exists in the space that separates the first space and the second space; because of the structure of the apparatus the third width must be greater that the first and second widths since the third liquid pipe spans both the first and second liquid pipe connection points).





    PNG
    media_image2.png
    548
    739
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gayrard (US 2004/0188568) as applied to claim 1 above, in view of Chen (CN-108267037) and further in view of Kurashima (US 2018/0142960, hereafter Kurashima ‘960).
Re: Claim 5, Gayrard is silent on wherein the first liquid pipe comprises a first porous body, wherein the second liquid pipe comprises a second porous body, and wherein the third liquid pipe comprises a third porous body continuing to the first porous body and the second porous body.
However, Chen teaches the first liquid pipe comprises a first porous body (left side of fourth capillary wick 41, fig. 4), wherein the second liquid pipe comprises a second porous body (right side of fourth capillary wick 41, fig. 4), and wherein the third liquid pipe comprises a third porous body (fifth capillary core 51, fig. 4) continuing to the first porous body and the second porous body (fig. 4, the wick structures are contiguous; wick structures are made of sintered copper which makes them porous – see pg 3, para above ‘Example 2’).
Therefore, in view of Chen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the loop heat pipe of Gayrard with the first liquid pipe comprises a first porous body, wherein the second liquid pipe comprises a second porous body, and wherein the third liquid pipe comprises a third porous body continuing to the first porous body and the second porous body as taught by Chen. Such would provide the benefit of promoting flow towards the evaporator and preventing vapor reflux (see Kurashima ‘960 para 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gayrard (US 2004/0188568) as applied to claim1 above, and further in view of Kurashima (US 2018/0164043, hereafter Kurashima ‘043).
Re: Claim 6, Gayrard discloses the evaporator, the first condenser, the second condenser, the liquid pipe, the first vapor pipe and the second vapor pipe. Yet Gayrard is silent on is constituted by a plurality of stacked metal layers.
However Kurashima ‘043 teaches a loop heat pipe constituted by a plurality of stacked metal layers (para 34).
Therefore, in view of Kurashima ‘043’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the loop heat pipe of Gayrard with the constituted by a plurality of stacked metal layers as taught by Kurashima ‘043. Such would provide the benefit of reducing heat pipe thickness (see para 103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763